Mr. Chief Justice Lawrence delivered the opinion of the Court: This was a petition for dower, which the defendants resisted on the ground that the petitioner, though married to the deceased, John Reeves, with all the forms of law, was, at the time of such marriage, the wife of one Teasdale, who was then living. This proof, however, was met by counter evidence that Teasdale himself, at the time of his pretended marriage with petitioner, had a wife living. This evidence is very clear. Two witnesses swear they came from England to this country in the same ship with Teasdale and his first wife and children, and also from New Orleans to St.Louis. He introduced her and lived with her as his wife. One of the witnesses had known them as husband and wife in England, in 1848, and knew them from that time to 1858, and had seen a paper which they called their marriage certificate. Teasdale was married to petitioner in 1857, at which time his first wife was living, undivorced. This rendered the marriage void, and the subsequent marriage of petitioner to Reeves was valid. A jury was impanelled for the purpose of determining the annual value of the dower, and errors are assigned on certain rulings of the court in regard to the evidence and instructions. The bill of exceptions, however, which was intended to preserve these rulings, was not signed by the judge, and we can nbt consider it a part of the record. The court, in the final decree, made the dower a lien on all the premises, instead of upon an undivided half. This was error, as John Reeves had given a deed of trust, before his marriage, on an undivided half, and one of the defendants claimed by virtue of a sale under that deed. The decree is also defective in not determining by whom the mesne profits are to be paid. They should be adjudged only against William Reeves, Jr. who had been- in possession of the premises. In order that the decree may be corrected, it is reversed and the cause remanded. Decree reversed.